UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6693


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBIN MARIE DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(1:08-cr-00024-JPJ-PMS-43)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robin Marie Davis, Appellant Pro Se.       Jennifer R. Bockhorst,
Zachary T. Lee, Assistant United States Attorneys, Mary Kathleen
Carnell, OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robin Marie Davis appeals the district court’s order denying

her 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.

We   have   reviewed    the   record    and    find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Davis, No. 1:08-cr-00024-JPJ-PMS-43 (W.D.

Va. Feb. 24, 2015); see also United States v. Black, 737 F.3d 280,

286 (4th Cir. 2013) (defendant originally sentenced to statutory

mandatory     minimum   sentence       not    eligible     for   relief   under

§ 3582(c)(2) because the Guidelines range has not been lowered),

cert. denied, 134 S. Ct. 1902 (2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                        2